Citation Nr: 0829316	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  06-01 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for tremors of the 
upper extremities.

2.  Entitlement to an initial compensable rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel

INTRODUCTION

The veteran served on active military service from February 
1966 to December 1968 with service in Vietnam.  Service 
personnel records in the veteran's claims file verify his 
status as a combat veteran, specifically his receipt of the 
Purple Heart medal, Combat Infantryman Badge (CIB), and 
Republic of Vietnam Campaign Medal (RVCM).  See 38 U.S.C.A. § 
1154(b) (West 2002).

The appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which denied service connection for tremors of 
the upper extremities and granted service connection for 
bilateral hearing loss, assigning an initial noncompensable 
rating, effective February 2004.  Thereafter, the veteran 
perfected an appeal as to the denial of service connection 
for tremors of the upper extremities and for the initial 
noncompensable evaluation assigned for his service-connected 
bilateral hearing loss disability.

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge in July 2008; a transcript of 
that hearing is of record.  

The Board notes that during the veteran's July 2008 hearing, 
he raised the issue of service connection for residuals of 
right ear surgeries following an in-service closed-head 
injury.  This issue is referred to the RO for further 
development and adjudication.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  The veteran is not shown to have a current disability of 
the upper extremities for VA compensation purposes.

3.  Bilateral hearing loss is manifested by no worse than 
Level III hearing loss in the right ear and no worse than 
Level I hearing loss in the left ear for VA purposes.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tremors of the 
upper extremities have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).  

2.  The criteria for an initial compensable rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 
3.385, 4.85, 4.86, Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran's claims for service connection for 
tremors of the upper extremities and bilateral hearing loss 
were received in February 2004.  Thereafter, he was notified 
of the provisions of the VCAA by the RO in correspondence 
dated in April 2004.  This letter notified the veteran of 
VA's responsibilities in obtaining information to assist the 
veteran in completing his claims, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claims, and provided other pertinent information 
regarding VCAA.  Thereafter, the claims were reviewed and a 
supplemental statement of the case was issued in May 2008.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. 
Cir. September 17, 2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  An 
additional notice as to this matter was provided in March 
2006.

The claim for entitlement to an initial compensable 
evaluation for bilateral hearing loss is a downstream issue 
from the grant of service connection.  See Grantham v. Brown, 
114 F.3d 1156 (1997).  VA's General Counsel has held that no 
VCAA notice was required for such downstream issues, and that 
a Court decision suggesting otherwise was not binding 
precedent.  See VAOPGCPREC 8-2003, 69 Fed.Reg. 25180 (May 5, 
2004); cf. Huston v. Principi, 17 Vet. App. 370 (2002).  The 
Board is bound by the General Counsel's opinion.  See 38 
U.S.C.A. § 7104(c) (West 2002).  While this logic is called 
into some question in a recent Court case, neither this case 
nor the GC opinion has been struck down.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

As the veteran has perfected an appeal as to the initial 
rating assigned for the service-connected bilateral hearing 
loss, the Board has characterized this issue in accordance 
with the decision in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (appeals from original awards are not to be construed 
as claims for increased ratings), which requires 
consideration of the evidence since the effective date of the 
grant of service connection.  As Fenderson requires that the 
claim not be construed as a claim for increased rating, the 
requirements of Vazquez-Flores v. Peake, 22 Vet.App. 
37 (2008) are not applicable to the present claim.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service treatment and personnel records, private 
treatment records, and VA treatment records pertaining to his 
claimed disability have been obtained and associated with his 
claims file.  The veteran has also been provided with a VA 
audiological examination to assess the current nature and 
extent of his claimed bilateral hearing loss disability.  

The veteran was not provided a VA medical examination and 
opinion to assess the current nature and etiology of his 
claimed disability of the upper extremities.  However, VA 
need not conduct an examination with respect to that claim on 
appeal, as information and evidence of record contains 
sufficient competent medical evidence to decide the claim.  
See 38 C.F.R. § 3.159(c)(4) (2007).  Under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), in disability compensation 
(service connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case, as there is no 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability of the upper extremities.

Furthermore, the veteran has been notified of the evidence 
and information necessary to substantiate his claims, and he 
has been notified of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating his claims.

Service Connection for Tremors of the Upper Extremities

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including other organic diseases of 
the nervous system, may be presumed to have been incurred in 
or aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309 (2007).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim:  the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The veteran contends that he is entitled to service 
connection for tremors of the upper extremities incurred as a 
result of an explosion while he was operating a 50-caliber 
machine gun in 1967 while stationed with the 101st Airborne 
Division in Fort Campbell, Kentucky.  The Board has 
considered the veteran's contentions, but finds that service 
connection for tremors of the upper extremities is not 
warranted.

The veteran's January 1966 pre-induction medical examination 
report noted normal bilateral upper extremity and neurologic 
findings.  Service treatment records reflect that the veteran 
sustained a through-and-through gunshot wound to his right 
lower extremity in November 1967.  No injuries to the upper 
extremities were documented.  An October 1968 medical board 
examination report showed normal findings of the upper 
extremities.  The medical board concluded that based on the 
injuries to the right lower extremity, he was determined to 
be not qualified for service.  A December 1968 memorandum 
indicated that the veteran would be released and permanently 
retired from active duty for right leg and foot injuries 
resulting from hostile fire in November 1967.  

In a June 2004 statement, the veteran indicated that in 
service, during his medical board examination, he told the 
examiners that he did not have shakes or tremors prior to his 
military service in Vietnam.  He stated that he noticed the 
onset of upper extremity tremors while he was in Madigan 
Hospital, and that he was referred for a neurological 
evaluation, but the neurologist told him that his shakes 
would go away with time.  He further explained that he was 
recently evaluated at Everett Clinic for Parkinson's disease, 
and the results were negative.  In August 2007 the RO 
requested the veteran's authorization to obtain his medical 
records from Everett Clinic; however, the veteran did not 
respond to the request.  In this regard, the Court has held 
that VA's duty to assist the veteran in developing the facts 
and evidence pertinent to a veteran's claim is not a one-way 
street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

In two lay statements dated in June 2004, the veteran's 
siblings each stated that the veteran currently has 
substantial shaking of his head and hands that they had never 
observed before his military service.  A June 2004 lay 
statement from the veteran's friend reported that in the 
1970s the veteran's hands started to tremble, and he appeared 
to suffer from extreme jumpiness since serving in Vietnam.

During a July 2008 hearing, the veteran testified that his 
tremors did not start right after the machine gun explosion 
in 1967.  Instead, he estimated that the tremors started 
within one week of his December 1968 admission to Madigan 
General Hospital following his medical evacuation from 
Vietnam.

Although the veteran has alleged that an in-service explosion 
in 1967 caused his claimed tremors of the upper extremities, 
the Board notes that there are no medical records showing any 
findings or treatment for tremors of the upper extremities 
either immediately following the explosion, later in service, 
or following separation from service.  In addition, the 
veteran indicated in a written statement and testified that 
he did not begin to experience any tremors until one week 
after he was admitted to Madigan General Hospital.  Moreover, 
the veteran indicated that he was evaluated at the Everett 
Clinic by a neurologist, who determined that he did not have 
Parkinson's disease.  The veteran has not provided any other 
competent medical evidence showing that he has sought 
treatment for tremors of the upper extremities.  In this 
case, the Board has considered the aforementioned evidence 
and finds that the veteran does not have a current disability 
of his upper extremities for VA purposes.

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 
1110.  Accordingly, where, as here, there is no competent 
medical evidence to establish that the veteran has a current 
disability of his upper extremities, the disability for which 
service connection is sought is not established, and thus, 
there can be no valid claim for service connection.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, the 
claim for service connection for tremors of the upper 
extremities must be denied because the first essential 
criterion for a grant of service connection - evidence of a 
current disability of the upper extremities - has not been 
met.

The Board has considered the assertions the veteran and his 
representative have advanced on appeal in written statements 
and testimony.  However, the veteran cannot establish a 
service connection claim on the basis of his assertions 
alone.  While the Board does not doubt the sincerity of the 
veteran's belief that he has a current disability of the 
upper extremities that is associated with military service, 
this claim turns on a medical matter - a diagnosis of a 
current chronic disability and the relationship between such 
current disability and service.  Questions of medical 
diagnosis and causation are within the province of medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As a layperson without the appropriate medical 
training or expertise, the veteran is not competent to render 
a probative (i.e., persuasive) opinion on such a medical 
matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992). See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Consequently, the veteran's 
assertions regarding his claimed disability of the upper 
extremities do not constitute persuasive evidence in support 
of the claim.

For the foregoing reasons, the claim for service connection 
for tremors of the upper extremities must be denied.  In 
arriving at the decision to deny the claim, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).

Increased Rating for Bilateral Hearing Loss

Law and Regulations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2007) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2007).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2007).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2007).

The Court has also held that, in a claim of disagreement with 
the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following matter is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

The assignment of disability ratings for service-connected 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations for 
defective hearing range from noncompensable to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies 1,000, 
2,000, 3,000, and 4,000 Hertz.  The rating schedule 
establishes eleven auditory acuity levels designated from 
level I for essentially normal auditory acuity to level XI 
for profound deafness.  See 38 C.F.R. § 4.85 (2007).

Table VI, "Numeric Designation of Hearing Impairment Based 
on Puretone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns).



Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.

% of 
discrim- 
ination
Puretone Threshold Average

0-41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Table VIA*
Numeric designation of hearing impairment based
only on puretone threshold average

Puretone Threshold Average
0-41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
*This table is for use only as specified in §§ 4.85 and 4.86. 

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poorer 
hearing.  The percentage evaluation is located at the point 
where the row and column intersect.

Table VII
Percentage evaluation for hearing impairment  (Diagnostic 
Code 6100)
Poorer Ear
Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hz and 70 decibels or more at 2000 
Hz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next highest Roman 
numeral.  See 38 C.F.R. § 4.86 (2007).   


Factual Background and Analysis

In April 2004, the veteran underwent a VA audiology 
examination.  Pure tone thresholds, in decibels, were 
reported as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
30
25
35
55
70
46
LEFT
10
15
40
55
65
44

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and 96 percent in the left ear.

Applying the above results to the Table VI chart, a puretone 
threshold average of 46 and a speech discrimination of 98 
percent in the right ear will result in level I hearing for 
that ear.  A puretone threshold average of 44 and a speech 
discrimination of 96 percent in the left ear will result in 
level I hearing for that ear.  Applying these results to the 
Table VII chart, a level I for the right ear combined with a 
level I for the left ear will result in a noncompensable (0 
percent) evaluation.  

The Board notes that the claims file includes three private 
audiology evaluation reports dated in October 2000, September 
2003, and February 2005 that reflect audiometric findings; 
however, these findings are reported in graphic instead of 
numeric form.  The Board is precluded from applying these 
graphic results to the criteria of 38 C.F.R. § 3.385 to 
determine whether the veteran's bilateral hearing loss 
disability has worsened.  See Kelly v. Brown, 7 Vet. App. 471 
(1995) (holding that neither the Board nor the RO may 
interpret graphical representations of audiometric data).  

In March 2008, the veteran underwent another VA audiology 
examination.  Pure tone thresholds, in decibels, were 
reported as follows:




HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
35
35
85
90
95
76.25
LEFT
10
15
50
75
75
53.75

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear  and 96 percent in the left ear.

Applying the above results to the Table VI chart, a puretone 
threshold average of 76 and a speech discrimination of 84 
percent in the right ear will result in level III hearing for 
that ear.  A puretone threshold average of 54 and a speech 
discrimination of 96 percent in the left ear will result in 
level I hearing for that ear.  Applying these results to the 
Table VII chart, a level III for the right ear combined with 
a level I for the left ear will result in a noncompensable (0 
percent) evaluation.  

Thus, the Board finds that the assignment of an initial 
noncompensable evaluation was proper based upon the April 
2004 and March 2008 VA audiometric examination findings, as 
mechanically applied to the relevant tables.  Evidence of 
record does not reflect impaired hearing acuity levels which 
would warrant the assignment of a compensable evaluation for 
bilateral hearing loss.  

The Board acknowledges the difficulties that the veteran has 
with his bilateral auditory acuity.  However, the ratings for 
hearing loss are based on a mechanical application of the 
tables provided by law.  The Board has no discretion in this 
matter and must predicate its determination on the basis of 
the results of the audiology studies of record.  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Based upon the evidence of record, the Board finds that there 
are no objective medical findings that would warrant the 
assignment of a compensable evaluation for bilateral hearing 
loss.  Therefore, entitlement to a compensable rating for 
bilateral hearing loss is not warranted.  The Board has 
considered additional staged ratings under Fenderson v. West, 
12 Vet. App. 119 (1999), and Hart v. Mansfield, 21 Vet. App. 
505 (2007), but concludes that they are not warranted.  Since 
the preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not applicable.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for tremors of the upper 
extremities is denied.

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


